Citation Nr: 0725836	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-25 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected post-operative 
residuals of removal of cartilage from the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In January 2006 and October 2006, the 
Board remanded the veteran's claim for additional 
development.


FINDING OF FACT

The veteran does not have a left knee disability that is 
attributable to his active military service; nor is it caused 
or made worse by service-connected disability.


CONCLUSION OF LAW

The veteran does not have a left knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service; left knee disability is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 3.310 (2006); 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through September 2003 and October 2006 
notice letters, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate his claim.  The October 2006 letter informed the 
veteran of the regulation change to 38 C.F.R. § 3.310 
regarding secondary service connection.  In that letter, 
notice was also provided to the veteran concerning the 
criteria for assigning a disability rating and an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Although the complete notice may not have been 
provided until after the RO initially adjudicated the 
veteran's claim, the claim was properly re-adjudicated in 
April 2007, which followed the adequate notice.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the September 2003 and October 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters requested the veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disability.  The veteran was also told to send in any 
information or evidence in his possession that was not 
already submitted and was pertinent to the claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
private treatment records from D.B.F., M.D.  Additionally, in 
March 2003, the veteran was provided a VA examination in 
relation to his claim, the report of which is of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, certain 
chronic diseases, such as arthritis, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2006).

Under 38 C.F.R. § 3.310 (2006), service connection may also 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which strongly suggests that the recent change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.  

With respect to due process considerations, it is clear that 
the Agency of Original Jurisdiction (AOJ) considered the 
regulation change regarding secondary service connection.  As 
noted above, the new provisions were set forth in the October 
2006 letter, which also served to provide notification to the 
veteran.  Consequently, the Board finds the AOJ has 
adjudicated the claim in light of the applicable regulatory 
changes, in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The veteran has been awarded service connection for post-
operative residuals of removal of cartilage from the right 
knee.  He contends that his service-connected right knee 
disability caused or made worse a left knee disability.  
Specifically, he states that he favored his right knee and it 
caused him to walk in an unnatural way, which wore out his 
left knee.  Thus, he believes that his left knee disability 
should be service connected on a secondary basis.

A review of the medical evidence reveals that the veteran 
suffers from a meniscus tear and probable arthritis of the 
left knee.  He submitted private medical records from D.B.F., 
M.D. concerning a relationship between his left knee 
disability and his service-connected right knee disability.  
In an October 2002 letter, Dr. D.B.F. stated that he believed 
if the veteran was walking abnormally because of his right 
knee, there was a chance his left knee could be irritated.  
Dr. D.B.F. could not say whether favoring the right knee 
caused the torn meniscus but stated that it could put more 
strain on the left knee if the right knee was not functioning 
normally for the veteran.  In November 2002, the veteran 
underwent left knee surgery by Dr. D.B.F. in order to address 
the torn meniscus in the knee.

In March 2003, the veteran underwent VA examination of his 
knees.  Regarding his left knee, the veteran gave a history 
that he injured it in September 2002 while putting tile down 
on the bathroom floor.  He stated that when he finished the 
work, his left knee buckled and popped as he walked into 
another room.  The examiner reported that the veteran did not 
mention his right knee in describing the incident.  The 
examiner diagnosed the veteran with subjective complaints of 
left knee pain and decreased range of motion with a normal 
left knee on x-ray.  The examiner gave the opinion that the 
veteran's left knee pain was not at least as likely as not 
secondary to the right knee giving out.  The examiner 
reasoned that the veteran hurt his left knee by standing and 
squatting many times during the day when he injured it and 
that there was no history that the right knee gave out 
causing injury to the left knee.  Regarding Dr. D.B.F.'s 
letter, the VA examiner reviewed the letter and stated that 
Dr. D.B.F. could not say for sure whether an abnormal gait 
associated with the right knee could irritate the left knee.

Pursuant to the Board's January 2006 remand, the claims file 
was forwarded to the same VA examiner from the March 2003 
examination for another medical opinion.  On review of the 
medical record, the examiner again discounted Dr. D.B.F.'s 
October 2002 letter because Dr. D.B.F. was not able to say 
that he found a connection between the left knee disability 
and the right knee disability.  The VA examiner reiterated 
the opinion that the left knee problem of a torn meniscus is 
less likely as not secondary to the veteran's right knee 
problems.  Citing to a treatise on orthopedic surgery, the 
examiner stated that a torn meniscus is secondary to trauma 
or a twisting injury of the knee or to a history of minimal 
or no trauma, such as arising from a squatting position.  The 
examiner concluded that there was no evidence to support that 
the veteran's left knee injury at the time of his fall was 
related to his right knee as per the veteran's own history.

The Board finds the VA examiner's opinions to be unequivocal 
and the line of reasoning convincing on the medical nexus 
issue.  Dr. D.B.F.'s use of the terms "chance" and "could" 
intimates a speculative nature to his opinion compared to the 
more definitive nature of the VA examiner's opinion.  
Ultimately, Dr. D.B.F. could not say whether the veteran's 
left knee disability was caused or made worse by his service-
connected right knee disability.  Moreover, Dr. D.B.F. did 
not address the veteran's history of injuring the left knee 
in September 2002.  The Board finds that Dr. D.B.F's opinion 
is not as persuasive and therefore is of less probative value 
in 


light of the entire record.  See, e.g., Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The VA examiner's opinion fully 
accounts for the medical evidence in the claims file, the 
veteran's own reported history, and also addresses Dr. 
D.B.F's opinion.  The VA examiner's opinion better explains 
the record-the conclusions having greater support in the 
factual record-and is therefore of greater evidentiary 
weight.  Consequently, the Board finds that the preponderance 
of the evidence is against the claim.  Thus, service 
connection is not warranted.

Additionally, the Board finds that there is no evidence of an 
in-service occurrence of a left knee injury (nor does the 
veteran contend such).  Therefore, service connection is not 
warranted on a direct basis.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Also, there is no objective 
evidence that any arthritis of the left knee manifested to a 
compensable degree within one year of the veteran's 
separation of service.  Thus, service connection is not 
warranted for arthritis of the left knee on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's written contentions 
with regard to his claim of secondary service connection.  
While the Board does not doubt the sincerity of the veteran's 
belief that his left knee disability is related to his 
service-connected right knee disability, as a lay person 
without the appropriate medical training or expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter-such as the etiology of a current disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for a left knee disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).




ORDER

Service connection for a left knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


